



NEW YORK MORTGAGE TRUST, INC.
AMENDED AND RESTATED 2019 ANNUAL INCENTIVE PLAN
New York Mortgage Trust, Inc.’s Amended and Restated 2019 Annual Incentive Plan
(the “Plan”) is a plan under which eligible employees of New York Mortgage
Trust, Inc. (the “Company”) may receive bonus awards representing the
opportunity to receive a payment in accordance with, and subject to the terms
of, the Plan (“Bonus Awards”). The Compensation Committee of the Board of
Directors of the Company, or its delegate (the “Compensation Committee”) will
determine the amount, if any, payable under a Bonus Award based upon the
Company’s and the employee’s performance during the Fiscal Year (as defined
below), subject in all cases to the sole discretion of the Compensation
Committee.
I.    Purposes. The Plan is a component of the Company’s overall strategy to pay
its employees for performance. The purposes of the Plan are to: (i) attract and
retain top performing employees, (ii) motivate employees by tying compensation
to the Company’s financial performance and (iii) reward exceptional individual
performance that supports the Company’s overall objectives.
II.    Effective Date. All eligible employees of the Company may participate in
the Plan, except for employees who commence employment pursuant to an offer
letter that excludes participation in the Plan. Those employees who are
determined to be eligible to receive Bonus Awards under the Plan are called
“Participants.” An employee must commence employment or otherwise become
eligible to participate in the Plan no later than July 1 of the applicable
Fiscal Year (defined below); provided, however that the Compensation Committee
may make exceptions to this requirement in its sole discretion as it deems
appropriate. Notwithstanding the foregoing, being a Participant under the Plan
does not entitle an individual to receive payment of a Bonus Award.
III.    Plan Year. The Plan operates on a fiscal year basis beginning January 1
and ending December 31 (the “Fiscal Year”), commencing on January 1, 2019.
IV.    Bonus Awards. A Participant must be an active employee in good standing
and on the payroll of the Company, or any approved subsidiary (an “Approved
Payroll”) on the date the Bonus Award is paid to receive payment of any portion
of the Bonus Award. A Participant who is not on an Approved Payroll for whatever
reason on the date a Bonus Award is to be paid will not be entitled to payment
of any portion of the Bonus Award. Bonus Award payments for a given Fiscal Year
for an employee that was not actively employed or on an Approved Payroll on the
first business day of the applicable Fiscal Year will be paid on a pro-rata
basis for such Fiscal Year based on the period of the Fiscal Year during which
the Participant was on an Approved Payroll. Notwithstanding the foregoing, a
Participant may remain eligible to receive a Bonus Award pursuant to the terms
and conditions of his or her employment agreement even if such Participant is
not on an Approved Payroll on the date such Bonus Award would have otherwise
been paid. Additionally, the Compensation Committee may make exceptions to the
foregoing in its sole discretion as it deems appropriate.
Notwithstanding any language to the contrary contained in the Plan and for the
avoidance of doubt, (i) a Participant is not entitled to a minimum Bonus Award
payment or a guaranteed Bonus Award payment pursuant to the Plan and (ii) the
Compensation Committee, in its sole discretion, is authorized to increase or
reduce the amount of any Bonus Award payment eligible to be paid under the terms
of the Plan and may elect not to make a Bonus Award payment even if such Bonus
Award payment would otherwise be payable under the terms of the Plan. Subject to
the foregoing language, the amount payable with respect to a Bonus Award, if
any, will be determined at the sole discretion of the Compensation Committee
after considering the Company’s financial performance, the Participant’s
threshold, target and maximum bonus opportunities in light of the Company’s
performance, the employee’s performance for the Fiscal Year and any other
factors as the Compensation Committee shall deem appropriate.
V.    Components of the Plan. The Plan shall be divided into two components, a
Quantitative Component (defined below) and a Qualitative Component (defined
below). The eligible Bonus Award for each Participant will be based on the
percentage allocation between the two components as follows (assuming the
achievement of maximum Bonus Award opportunities for each component):
Name
 
Quantitative Component
 
Qualitative Component
Steven Mumma
 
75.0
%
 
25
%
Jason Serrano
 
75.0
%
 
25
%
Nathan Reese
 
60
%
 
40
%
Kristine Nario-Eng
 
50
%
 
50
%
All other employees
 
See Appendix






--------------------------------------------------------------------------------





a.    Quantitative Component. The quantitative component will be based on one
performance measure, Total Economic Return (“TER” or the “Quantitative
Component”). TER is defined as (A) the sum of (i) the Company’s (GAAP) book
value per share of common stock at December 31 of the applicable Fiscal Year and
(ii) the aggregate dividends per share of common stock declared by the Company
during the applicable Fiscal Year, divided by (B) the Company’s (GAAP) book
value per share of common stock at December 31 of the prior Fiscal Year. The
amount of each Participant’s bonus will be contingent on the Quantitative
Component (TER) meeting certain performance levels (as described below).
The size of the Quantitative Component shall be contingent upon TER exceeding
specified hurdle rates for the Fiscal Year set by the Compensation Committee.
The size of the Quantitative Component of each Participant’s Bonus Award shall
be based on the following threshold, target and maximum performance levels:
Name
 
Quantitative Component Measure Hurdle (1)
 
Payout as a % of Base Salary Upon Achievement of Hurdle
Steven Mumma
 
Less than 5%
 
0%
 
 
5%
 
100%
 
 
9%
 
200%
 
 
14%
 
300%
Jason Serrano
 
Less than 5%
 
0%
 
 
5%
 
100%
 
 
9%
 
200%
 
 
14%
 
300%
Nathan Reese
 
Less than 5%
 
0%
 
 
5%
 
50%
 
 
9%
 
100%
 
 
14%
 
150%
Kristine Nario-Eng
 
Less than 5%
 
0%
 
 
5%
 
50%
 
 
9%
 
100%
 
 
14%
 
150%
All other employees
 
See Appendix



(1)
At the discretion of the Compensation Committee, payout percentages may exceed
the stated payout percentage for achievement of the Quantitative Component in
excess of 14%.

If performance is between the threshold and target or between the target and
maximum, the performance level achieved will be determined by applying linear
interpolation to the performance interval. For the avoidance of doubt, the
amount of each Bonus Award under the Quantitative Component shall be zero if the
Company’s TER is below the 5% threshold hurdle rate.
b.    Qualitative Component. The Plan also includes the Qualitative Component
which is separate and distinct from the Quantitative Component. The Qualitative
Component for each Participant can range from (i) in the case of the CEO and the
President, the CEO’s or the President’s, as applicable, base salary multiplied
by the Qualitative Component percentage, (ii) in the case of the CFO and all
other named executive officers, zero to 1.5 times such employee’s base salary,
multiplied by the Qualitative Component percentage and (iii) in the case of all
other employees, it will vary by employee.
The Qualitative Component is intended to allow the Compensation Committee, in
its sole discretion, to provide additional compensation to Participants based on
the Compensation Committee’s evaluation of the Participant’s contributions to
the success of the Company. The amount of each Bonus Award under the Qualitative
Component will be determined by the Compensation Committee in its sole
discretion based on its assessment of how each Participant has performed
relative to the qualitative factors it deems relevant for each Fiscal Year.
VI.    Form of Bonuses. Bonus Awards under the Plan will be settled in a
combination of cash and shares of the Company’s common stock that are subject to
certain restrictions and a risk of forfeiture (“Restricted Stock”). Shares of
Restricted Stock granted as payment of all or a portion of a Bonus Award under
the Plan will be issued pursuant to the Company’s 2017 Equity Incentive Plan (or
a successor plan) and are expected to vest ratably on an annual basis over a
three-year period or such other period as may be determined by the Compensation
Committee. The following table sets forth the percentage of the Bonus Award
payable in Restricted Stock for each Participant:





--------------------------------------------------------------------------------





Annual Bonus Award Payout Calculation
 
Percentage of Bonus Award Payable as Restricted Stock (1)
Bonus Award Amounts up to 1X of Base Salary
 
25%
Bonus Award Amounts Exceeding 1X Base Salary
 
75%



(1)
The portion paid in Restricted Stock will increase in a manner determined by the
Compensation Committee as the amount of the payment with respect to each Bonus
Award increases. For example, if a Participant were to achieve a Bonus Award
equal to 1.25 times the Participant’s base salary, it is anticipated that 35% of
the Bonus Award would be payable in Restricted Stock.

The named executive officers may elect, subject to the approval of the
Compensation Committee, to have a greater percentage of the Bonus Award earned
under the Plan to be paid in Restricted Stock. The balance of any Bonus Award
not paid in Restricted Stock will be paid to the Participant in cash.
The Bonus Award shall be paid to the Participant (the “Payment Date”) between
January 1 and March 31 of the year following the applicable Fiscal Year to which
the Bonus Award relates, subject to the Participant being on Approved Payroll on
the payment date. The “grant date” for the Restricted Stock portion of any such
Bonus Award shall be as soon as practicable following the Payment Date. Any
Bonus Award paid under this Plan shall be subject to all applicable federal,
state or local taxes required by law to be withheld.
VII.    Bonus Awards Subject to “Clawback”. Each Bonus Award paid under the
Plan, whether the portion paid in cash or the portion paid in Restricted Stock,
will be paid subject to the Company’s right to recoup or “clawback” all or part
of the payment in accordance with the requirements of any compensation
“clawback” policy of the Company in effect from time to time and applicable law,
including such a policy that is later adopted by the Company with retroactive
effect.









